Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 1 of 11 PageID #: 689




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


PIUS BARIKPOA NWINEE,                                )
                                                     )
            Plaintiff,                               )
                                                     )
      vs.                                            )           Case No. 4:18 CV 1460 (JMB)
                                                     )
ST. LOUIS DEVELOPMENTAL                              )
DISABILITIES TREATMENT CENTERS,                      )
et al.,                                              )
                                                     )
            Defendants.                              )


                                  MEMORANDUM AND ORDER

        This matter is before the Court on the motion of defendants St. Louis Developmental

Disabilities Treatment Centers and Melissa Theis for summary judgment, pursuant to Rule 56,

Fed.R.Civ.P. Plaintiff Pius Barikpoa Nwinee, who is self-represented, has filed a response in

opposition and the issues are fully briefed. The parties consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).

        Plaintiff Pius Barikpoa Nwinee is employed by the defendant St. Louis Developmental

Disabilities Treatment Centers. He alleges that he was improperly denied a promotion in October

2017 in violation of Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e, et seq., and the Missouri

Human Rights Act (MHRA), Mo. Rev. Stat. §§ 213.010 et seq.1 On July 17, 2018, he filed suit

against defendants St. Louis Developmental Disabilities Treatment Centers and Melissa Theis,




1
 Plaintiff alleged that defendants violated his rights under Title VII and the “Missouri Civil Rights Act,”
which the Court construes as a claim under the MHRA. Petition at ¶ 7 [Doc. # 7].
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 2 of 11 PageID #: 690




acting deputy director for the Division of Personnel, Office of Administration. 2 Defendants move

for summary judgment, arguing that plaintiff failed to timely file his Title VII claim, failed to

obtain a right–to–sue notice as required by the MHRA, and that he was denied promotion because

he lacked the necessary qualifications.

        I.       Background3

        Plaintiff has been employed since June 2012 as a Developmental Assistant I by defendant

St. Louis Developmental Disabilities Treatment Center, a facility operating under the purview of

the Missouri Department of Health. SUMF at ¶¶ 1–2 [Doc. # 99]. He holds two bachelor’s degrees

in philosophy and criminology and criminal justice and a master’s degree in legal studies. See

Diplomas [Doc. # 102–3 at 1–5]. On October 13, 2017, plaintiff applied online for the position of

Unit Program Supervisor and was automatically placed on the register4 for that position based on

a self–assessment of his experience and education. SUMF at ¶ 8. On November 1, 2017, plaintiff



2
 Ms. Theis was acting deputy director from October 24, 2017 to January 8, 2018. Melissa Theis Affidavit
at ¶ 2 [Doc. # 99–1].
3
 Plaintiff has not filed, either with his opposition memorandum or his surreply, a response to defendants’
Statement of Uncontroverted Material Facts (SUMF) as required by this district’s local rules. See E.D. Mo.
L.R. 4.01(E) (“Every memorandum in opposition [to a motion for summary judgment] must be
accompanied by a document titled Response to Statement of Material Facts.”). As a consequence, the facts
set forth in defendants’ SUMF are deemed admitted. Id. (“All matters set forth in the moving party’s
Statement of Uncontroverted Material Facts shall be deemed admitted for purposes of summary judgment
unless specifically controverted by the opposing party.”).
4
  A register is a list of applicants who have been found eligible for a specific job description. SUMF at ¶
14. An individual’s name must be included on the register to be considered for employment within a merit
system agency. Id. Applicants are automatically placed on a register if their responses to a self–assessment
indicate that they have the necessary qualifications. See Transcript Excerpts [Doc. # 102–1 at 9] (testimony
by Mindy Allen, personnel analyst with the Missouri Office of Administration, Division of Personnel). The
hiring agency completes an initial assessment of the applicants’ education and experience. If the agency
determines that an applicant is not eligible for the particular register, the agency does not have the authority
to remove the applicant from the register but must refer the applicant to the Division of Personnel, where
the applicant’s eligibility is evaluated by a personnel analyst and the analyst’s supervisor. Id. at 10. If it is
determined that the applicant is not eligible for a particular register, the individual is removed from the
register. The individual can appeal to the director of the Division of Personnel and then seek a hearing
before the Administrative Hearing Commission. Id. at 11–12.

                                                       2
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 3 of 11 PageID #: 691




was asked by a personnel analyst with the Division of Personnel to provide more information

regarding his work experience and education. SUMF at ¶ 9; Sarah Zayumba email (“[W]e are

requesting additional information to help us determine your eligibility.”) [Doc. # 99–2];

Application Note (“After reviewing applicant’s information, it appear[s] that applicant does not

meet the minimum qualification requirements.”) [Doc. # 99–3]. On November 15, 2017, Sandra

Baskette, a senior analyst with the Division of Personnel, informed plaintiff that his name was

removed from the register for the Unit Program Supervisor because he did not have the required

three   years     of    “professional     experience     working      with    persons     with    mental

retardation/developmental disabilities and/or mental illness.” SUMF at ¶ 10; Baskette Memo

(emphasis in original) [Doc. # 99–4]. Plaintiff appealed and, on December 14, 2017, Guy Krause,

acting director of the Division of Personnel, upheld the decision. SUMF at ¶ 11. Noting that the

Unit Program Supervisor position required three years of professional experience,5 Mr. Krause

explained that plaintiff’s current position as a Developmental Assistant I was classified as a “direct

care” and not “professional level” position. Krause Letter [Doc. # 99–5]. In response to plaintiff’s

assertion that his current job duties were the same as those performed by others in different

classifications, Mr. Krause invited plaintiff to request reclassification of his position if he believed

that was warranted. Id. Plaintiff then sought review from the Administrative Hearing Commission

(AHC), which held a hearing on March 5, 2018. See Transcript Excerpts [Docs. # 99–7, 102–1].

He apparently terminated this proceeding before receiving a decision. See Pl. Opp. at 9 (stating

he “withdrew the complaint” from the AHC “into state court on July 17, 2018” because he was

“unsatisfied with defendants’ unethical conduct.” ).



5
 The Unit Program Supervisor “supervise[s] a professional and direct care staff in the development and
implementation of rehabilitation plans adapted to the needs of the clients, who are mentally handicapped.”
See Transcript Excerpts at 14.

                                                    3
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 4 of 11 PageID #: 692




        On February 14, 2018, plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC) and the Missouri Commission on Human Rights.6

[Doc. # 99–6]. He wrote in his charge that, in the summer of 2017, he sent a letter to the “Division

Director Department” regarding the “misuse of fund, time and disparate treatment in the

workplace.” He alleged that his October 2017 application for Unit Program Supervisor was denied

“because of [his] national origin, Nigerian,” and in retaliation for his earlier report of wrongdoing

in the workplace. On February 27, 2018, the EEOC issued a right–to–sue notice, informing

plaintiff that he had 90 days to file suit on any federal claims. SUMF at ¶ 20; EEOC Notice [Doc.

# 99–6]. On March 16, 2018, the MCHR notified plaintiff that it had adopted the EEOC’s decision

and terminated its proceedings. SUMF at ¶ 20; MCHR Notice [Doc. # 99–6]. Plaintiff filed this

action on July 17, 2018, in the circuit court of St. Louis County, asserting claims under Title VII

and the MHRA. SUMF at ¶ 22. Defendants timely removed the matter to this Court, invoking

federal–question jurisdiction under 28 U.S.C. § 1331.

        Additional facts will be included as necessary to address the issues.

        II.     Legal Standard

        Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Under Rule

56, a party moving for summary judgment bears the burden of demonstrating that no genuine issue

exists as to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A dispute

is genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving



6
 Plaintiff also filed a charge of discrimination against the Missouri Office of Administration in June 2018.
See Pl. Opp. at 19. On June 25, 2018, the EEOC issued a right–to–sue notice and, on July 11, 2018, the
MHRA adopted the EEOC’s findings and terminated its proceedings. See Doc. # 102–3 at 7 and 9. Plaintiff
asks the Court to add the Office of Administration as a defendant in this case. Pl. Opp. at 19–20. The Court
cannot address new claims or parties at this stage of the litigation.

                                                     4
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 5 of 11 PageID #: 693




party,” and a fact is material if it “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       Once the moving party discharges this burden, the non-moving party must set forth specific

facts demonstrating that there is a dispute as to a genuine issue of material fact, not the “mere

existence of some alleged factual dispute.” Anderson, 477 U.S. at 247. The non-moving party

may not rest upon mere allegations or denials in the pleadings. Id. at 256. “Factual disputes that

are irrelevant or unnecessary” will not preclude summary judgment. Id. at 248. The Court must

construe all facts and evidence in the light most favorable to the non-movant, must refrain from

making credibility determinations and weighing the evidence, and must draw all legitimate

inferences in favor of the non-movant. Id. at 255.

       III.    Discussion

               A.      Compliance with Administrative Requirements

       Defendants argue that plaintiff failed to timely file his claims and, furthermore, that he

never obtained a right–to–sue notice from the MHRC.

                       1.      Title VII

       The EEOC issued plaintiff’s right–to–sue notice on February 27, 2018. Under Title VII, a

plaintiff alleging discrimination or retaliation must file suit within ninety days of the issuance of a

right–to–sue letter. 42 U.S.C. § 2000e–5(f)(1) (aggrieved party may file “civil action” within

ninety days of receiving notice of agency action). Under rare circumstances, the time limits that

apply to claims under Title VII can be saved by the doctrine of equitable tolling. See Hill v. John

Chezik Imports, 869 F.2d 1122, 1123 (8th Cir. 1989) (Title VII’s 90–day limitation period is

subject to equitable tolling in appropriate cases). “As a general rule, equitable tolling is a remedy




                                                  5
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 6 of 11 PageID #: 694




reserved for circumstances that are truly beyond the control of the plaintiff.” Shempert v. Harwich

Chem. Corp., 151 F.3d 793, 797-98 (8th Cir. 1998) (internal quotations and citation omitted).

        Here, plaintiff argues that any delay in filing his lawsuit should be forgiven because he was

“compelled” to file a complaint with the AHC, which he did on February 16, 2018. Pl. Opp. at 9.

Plaintiff cites no law to support his assertion that he was required to proceed before the AHC

before filing suit on his Title VII claim. And, because he terminated the process before it was

completed, he will not have satisfied any such condition if it truly exists. Alternatively, plaintiff

suggests, without citing any support, that the filing of an action with the AHC constitutes a timely

filing of a “civil action” within the requirements of § 2000e–5(f)(1). Id. The Court disagrees.

“Civil action” refers to the initiation of litigation in a court, not the pursuit of review within a state

administrative process. The Court agrees with defendants that plaintiff’s Title VII claim was not

timely filed, as required by 42 U.S.C. § 2000e–5(f)(1).

                        2.      The MHRA

        In order to sue under the MHRA, a potential plaintiff first must file a complaint with the

MCHR. Mo. Rev. Stat. § 213.075 (“As a jurisdictional condition precedent to filing a civil action

under this chapter, any person claiming to be aggrieved by an unlawful discriminatory practice

shall make, sign and file with the commission a verified complaint in writing.”). The potential

plaintiff then must obtain a right-to-sue letter from the MCHR before filing suit. Mo. Rev. Stat. §

213.111.1 (“If, after one hundred eighty days from the filing of a complaint alleging an unlawful

discriminatory practice . . . the commission has not completed its administrative processing and

the person aggrieved so requests in writing, the commission shall issue to the person claiming to

be aggrieved a letter indicating his or her right to bring a civil action within ninety days of such

notice against the respondent named in the complaint.”). The complainant must file any civil



                                                    6
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 7 of 11 PageID #: 695




action against the person or entity allegedly committing the discrimination within 90 days of the

date of the MCHR’s letter, but in no event later than two years after the alleged discrimination

occurred or was discovered. State, ex rel. Martin-Erb v. Missouri Comm’n on Human Rights, 77

S.W.3d 600, 604 (Mo. 2002).

          Here, on March 16, 2018, the MCHR informed plaintiff that, “[b]ased on a review EEOC’s

investigation summary, the MCHR has decided to adopt the EEOC’s findings and terminate its

proceedings in this case.” MCHR Notice [Doc. # 99–6]. The communication also stated, “If you

are aggrieved by this decision of the MCHR, then you may appeal it by filing a petition under §

536.1507 [Mo. Rev. Stat.] in state circuit court. Any such petition must be filed in the circuit court

of Cole County.” Id. This document does not constitute a right–to–sue notice under § 213.111

and there is no evidence that plaintiff ever asked the MCHR to issue such a notice. Thus, he has

not satisfied a condition precedent to bringing suit on his claims under the MHRA. See Bonvicino

v. Sec. Servs. of Am., L.L.C., No. 4:07CV78 JCH, 2007 WL 1138843, at *4 (E.D. Mo. Apr. 17,

2007) (dismissing MHRA claim where plaintiff received notice from MCHR that it was

administratively closing plaintiff’s case); Lehman v. United Parcel Serv., Inc., 443 F. Supp. 2d

1146, 1152 (W.D. Mo. 2006) (same).

          In summary, the Court determines that plaintiff has not satisfied the administrative

prerequisites for proceeding on his claims in this Court and defendants are entitled to summary




7
    Section 536.150 states:

          When any administrative officer . . . shall have rendered a decision which is not subject to
          administrative review, determining the legal rights, duties or privileges of any person, . . .
          and there is no other provision for judicial inquiry into or review of such decision, such
          decision may be reviewed by suit for injunction, certiorari, mandamus, prohibition or other
          appropriate action.


                                                        7
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 8 of 11 PageID #: 696




judgment on that basis. In the alternative, and as addressed below, defendants are entitled to

summary judgment on the merits of plaintiff’s claims.

               B.      The Merits of Plaintiff’s Discrimination Claims

       Plaintiff alleges that he was removed from the register for the Unit Program Supervisor

position on the basis of his race and national origin and in retaliation for his 2017 accusation of

misconduct in the workplace. He also asserts that he was subjected to a hostile environment, but

he did not include such a claim in his charge of discrimination, nor is such a claim like or

reasonably related to the reasonably related to the discrimination allegations in that charge. See

Dorsey v. Pinnacle Automation Co., 278 F.3d 830, 838 (8th Cir. 2002) (“A plaintiff may seek

relief for any discrimination that grows out of or is like or reasonably related to the substance of

the allegations in the administrative charge.”). Accordingly, plaintiff has not exhausted his

administrative remedies with respect to his hostile–environment claim and it will not be addressed.

       To survive a motion for summary judgment under either Title VII or the MHRA, a plaintiff

must show either direct evidence of a Title VII violation or create an inference of discrimination

or retaliation under the McDonnell Douglas burden-shifting framework. Shirrell v. St. Francis

Med. Ctr., 793 F.3d 881, 887 (8th Cir. 2015) (Title VII claim); Schierhoff v. GlaxoSmithKline

Consumer Healthcare, L.P., 444 F.3d 961, 965 (8th Cir. 2006) (MHRA claim). Plaintiff argues

that he has direct evidence of national–origin discrimination.

       “Direct evidence provides a strong causal link between the alleged discriminatory bias and

the adverse employment decision.” Massey-Diez v. Univ. of Iowa Cmty. Med. Servs., Inc., 826

F.3d 1149, 1160 (8th Cir. 2016) (citation omitted). Direct evidence may be circumstantial if the

inferred causal link is strong enough. Id. The bias, however, must be that of the decision maker

and must relate to the decisional process. Id. Here, plaintiff relies on a statement by Michelle



                                                 8
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 9 of 11 PageID #: 697




Stach, the assistant superintendent of the St. Louis Developmental Disabilities Treatment Center,

on November 20, 2017,8 that plaintiff was not eligible for the Unit Program Supervisor position

because he had not worked as a “habilitation officer” and he had an accent. Amended Complaint

at ¶¶ 28, 30; see also Pl. Dep. at 91 (testifying that Michelle Stach told him he had an accent) [Doc.

# 99–8 at 11]. There is no evidence in the record before this Court that Ms. Stach played any role

in the decision to remove plaintiff from the register for the Unit Program Supervisor position. And,

according to testimony before the AHC, Ms. Stach had no authority to remove plaintiff from the

register. Thus, her comment –– whether indicating bias or not –– does not constitute direct

evidence of improper discrimination.

          The Court thus analyzes plaintiff’s claims under the McDonnell Douglas burden–shifting

framework, which requires the plaintiff to first carry the burden of making a prima facie case of

discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). If the plaintiff

meets this burden, the burden then shifts to the employer to articulate a legitimate, non-

discriminatory or non-retaliatory reason for its decision. Id. at 802–03. If the employer meets its

burden, the burden then shifts back to the plaintiff to show the employer’s reason was pretextual.

Id. at 804.

          To establish a prima facie case of discrimination, a plaintiff must show: (1) he “is a member

of a protected class,” (2) he met his “employer’s legitimate expectations,” (3) he “suffered an

adverse employment action,” and (4) “the circumstances give rise to an inference of discrimination

(for example, similarly situated employees outside the protected class were treated differently).”

Carter v. Pulaski Cty. Special Sch. Dist., 956 F.3d 1055, 1058 (8th Cir. 2020) (addressing Title

VII claim) (citation omitted); see also Lampley v. Missouri Comm’n on Human Rights, 570



8
    This comment occurred after the decision was made to remove plaintiff from the register.

                                                      9
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 10 of 11 PageID #: 698




S.W.3d 16, 24 (Mo. 2019) (addressing MHRA claim)). When deciding a case under the MHRA,

courts are guided by Missouri law and federal employment discrimination case law consistent with

Missouri law. Shirrell v. St. Francis Med. Ctr., 793 F.3d 881, 886 (8th Cir. 2015) (citing Daugherty

v. City of Md. Heights, 231 S.W.3d 814, 818 (Mo.2007) (en banc)).

        Defendants contend that plaintiff cannot establish the second element of his prima facie

case because he did not meet the requirements for the Unit Program Supervisor position. It is

undisputed that the position required three years of “professional level” experience. It is also

undisputed that plaintiff’s role as a Developmental Assistant I was not deemed to be “professional

level.” Plaintiff argues that his educational accomplishments, in combination with his work

experience, satisfied the three–year requirement. According to testimony presented at the AHC

hearing, education in certain fields can substitute for one year and time as a registered nurse can

substitute for two years of the required experience. Transcript Excerpts at 15. Assuming for the

purposes of the present dispute that plaintiff’s education is in the designated fields, such education

substitutes for no more than one year of experience and there is no evidence that he is a registered

nurse. Thus, the uncontroverted evidence establishes that plaintiff did not meet the requirements

for the position.

        Plaintiff’s retaliation claim fares no better. The claim is based on his contention that in

2017 he sent a letter to Valerie Huhn –– an employee of the Department of Mental Health –– in

which he complained that he and other employees were getting paid leave time when they had not

earned it. SUMF at ¶ 3; Pl. Dep at 89–91. He believes that he was removed from the register for

the Unit Program Supervisor in retaliation for this complaint. To establish a prima facie case of

retaliation, plaintiff must show: (1) he engaged in protected activity; (2) he suffered an adverse

employment action; and (3) a causal connection exists between his protected activity and the



                                                 10
Case: 4:18-cv-01460-JMB Doc. #: 110 Filed: 01/07/21 Page: 11 of 11 PageID #: 699




adverse employment action. Gipson v. Dassault Falcon Jet Corp, --- F.3d ---, 2020 WL 7510580,

at *3 (8th Cir. Dec. 22, 2020). Here, there is no evidence of a causal connection between plaintiff’s

letter to Valerie Huhn and the determination by employees in the Division of Personnel that

plaintiff did not have the required experience for the Unit Program Supervisor position.

        Finally, even if the Court assumes that plaintiff carried his burden of establishing a prima

facie case, he presents no evidence to show that defendants’ legitimate, nondiscriminatory reason

for removing him from the register –– his lack of the required experience –– is a pretext for

discrimination.9

        Accordingly,

        IT IS HEREBY ORDERED that defendants’ motion for summary judgment [Doc. # 97]

is granted.

        A judgment in accordance with this Memorandum and Order will be separately entered.



                                                          /s/ John M. Bodenhausen
                                                          JOHN M. BODENHAUSEN
                                                          UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of January, 2021.




9
  In his surreply, plaintiff argues that defendants routinely hired other people with similar experience
without a degree, citing in support testimony from another employee of the St. Louis Developmental
Disabilities Treatment Centers. Surreply at 17–18 [Doc. # 107]; Shannon Childress Dep. [Doc. # 102–2].
In response to questions from plaintiff, Ms. Childress testified that she has held positions as “CAT, DA I,
DA II, and DA III.” Id. at 6. In this latter position she supervises a multi–ward facility. She was also
interviewed for a “Habilitation I” position, but did not get the position. She does not have an associate,
bachelor’s, or masters degree. Id. at 7–9. To the extent that plaintiff suggests that Ms. Childress received
more favorable treatment than he did, he presents no evidence that these positions required three years of
professional experience or, further, that Ms. Childress lacked that experience.

                                                    11
